                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     TAMMY J. DETRAY and GREGORY S.
9    DEYTRAY,
10                 Plaintiffs,                          Case No. 2:17-cv-00983-RAJ
11          v.                                          ORDER GRANTING
                                                        DEFENDANT NORTHBRIDGE
12                                                      COMMERICAL INSURANCE
     AIG INSURANCE COMPANY OF                           CORPORATION’S MOTION
13   CANADA, et al.,                                    FOR SUMMARY JUDGMENT
14                 Defendants.
15
                                      I.   INTRODUCTION
16
            This matter is before the Court on Defendant Northbridge Commercial Insurance
17
     Corporation’s Motion for Summary Judgment (“Motion”). Dkt. # 81. For the reasons
18
     below, the Court GRANTS the Motion.
19
                                     II. BACKGROUND
20
            The facts of this case have been extensively discussed in the Court’s prior order
21
     denying the parties’ motions for summary judgment and will not be repeated here. Dkt. #
22
     77. The Court incorporates the facts and analysis as detailed in that order by reference. As
23
     noted in that order, the Court concluded (i) there were no genuine issues of material fact as
24
     to Mrs. DeTray’s potential coverage under the Northbridge policy and (ii) the underlying
25
     complaints did not establish that she could “conceivably” be covered by the Northbridge
26
     Policy. Id. at 17.
27
            Northbridge now brings a motion for summary judgment as to all of Plaintiffs’
28   ORDER – 1
     remaining claims. Dkt. # 81. Plaintiffs oppose the motion. Dkt. # 83.
1
2                                   III. LEGAL STANDARD
3           Summary judgment is appropriate if there is no genuine dispute as to any material
4    fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
5    The moving party bears the initial burden of demonstrating the absence of a genuine issue
6    of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving
7    party will have the burden of proof at trial, it must affirmatively demonstrate that no
8    reasonable trier of fact could find other than for the moving party. Soremekun v. Thrifty
9    Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On an issue where the nonmoving party
10   will bear the burden of proof at trial, the moving party can prevail merely by pointing out
11   to the district court that there is an absence of evidence to support the non-moving party’s
12   case. Celotex Corp., 477 U.S. at 325. If the moving party meets the initial burden, the
13   opposing party must set forth specific facts showing that there is a genuine issue of fact for
14   trial in order to defeat the motion. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
15   (1986). The court must view the evidence in the light most favorable to the nonmoving
16   party and draw all reasonable inferences in that party’s favor. Reeves v. Sanderson
17   Plumbing Prods., 530 U.S. 133, 150-51 (2000).
18          However, the court need not, and will not, “scour the record in search of a genuine
19   issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996); see also White
20   v. McDonnel-Douglas Corp., 904 F.2d 456, 458 (8th Cir. 1990) (the court need not
21   “speculate on which portion of the record the nonmoving party relies, nor is it obliged to
22   wade through and search the entire record for some specific facts that might support the
23   nonmoving party’s claim”). The opposing party must present significant and probative
24   evidence to support its claim or defense. Intel Corp. v. Hartford Accident & Indem. Co.,
25   952 F.2d 1551, 1558 (9th Cir. 1991).         Uncorroborated allegations and “self-serving
26   testimony” will not create a genuine issue of material fact. Villiarimo v. Aloha Island Air,
27   Inc., 281 F.3d 1054, 1061 (9th Cir. 2002); T.W. Elec. Serv. v. Pac Elec. Contractors Ass’n,
28   ORDER – 2
1    809 F. 2d 626, 630 (9th Cir. 1987).
2                                        IV. DISCUSSION
3           Given the Court’s prior ruling, Northbridge requests summary judgment in its favor
4    as to all of Plaintiffs’ remaining claims, specifically that: (1) Plaintiffs are not entitled to a
5    defense or indemnity under the subject policy; (2) Northbridge did not breach the contract
6    by denying Plaintiffs a defense or indemnity under the subject policy; (3) Plaintiffs cannot
7    succeed as a matter of law on their bad faith claim because they are not insureds under the
8    subject policy; and (4) Plaintiffs cannot succeed as a matter of law on their Consumer
9    Protection Act (“CPA”) claim because their theories of liability are not actionable by
10   noninsureds. Dkt. # 81 at 2.
11          Having reviewed the parties’ submissions, the Court incorporates by reference the
12   full analysis in the its prior order concerning Mrs. DeTray’s potential coverage under the
13   Northbridge policy. There are no genuine issues of material fact as to Mrs. DeTray’s
14   potential coverage under the Northbridge policy and the complaints do not establish that
15   she could “conceivably” be covered by the Northbridge Policy. See Dkt. # 77 at 17. The
16   Court now turns to whether Northbridge is entitled to summary judgment on Plaintiffs’
17   remaining claims.
18          As an initial matter, Plaintiffs request a continuance of the motion to conduct
19   discovery under Federal Rule of Civil Procedure 56(d). Dkt. # 83 at 6-7. This rule applies
20   where the non-moving party must obtain “facts essential to justify its opposition.” Fed. R.
21   Civ. P. 56(d). Northbridge’s motion is based on the Court’s prior ruling that Plaintiffs are
22   not insured under the Northbridge policy. Because the Court has already made this finding,
23   Plaintiffs’ request for a continuance for further discovery to dispute this point is denied.
24          Plaintiffs claim that Northbridge breached its duty to defend and seek a declaratory
25   judgment to that effect. Dkt. # 1-2. The duty to defend under Washington law arises at
26   the time an action is first brought and is based on the potential for liability. Woo v.
27   Fireman’s Fund Ins. Co., 164 P.3d 454, 459 (2007). “An insurer has a duty to defend when
28   ORDER – 3
1    a complaint against the insured, construed liberally, alleges facts which could, if proven,
2    impose liability upon the insured within the policy’s coverage.” Id. at 52-53 (internal
3    citations omitted).
4           “[T]he duty to defend is triggered if the insurance policy conceivably covers the
5    allegations in the complaint.” Id. at 53; see also Goodstein v. Cont’l Cas. Co., 509 F.3d
6    1042, 1055 (9th Cir. 2007). The Court previously found no genuine issue of material fact
7    as to Mrs. DeTray’s potential coverage and that the complaints did not establish that Mrs.
8    DeTray could “conceivably” be covered by the Northbridge Policy. See Dkt. # 77 at 17
9    (finding that all of the complaints in the Underlying Lawsuits allege Mrs. DeTray was
10   driving a vehicle owned by and licensed to her and Mr. DeTray, and that even as an alleged
11   employee, she would not be entitled to coverage under the Northbridge policy).
12   Accordingly, Northbridge is entitled to summary judgment on Plaintiffs’ claim for
13   declaratory relief regarding Northbridge’s duty to defend. Similarly, the absence of
14   coverage and an accompanying duty to defend disposes of Plaintiffs’ claim for breach of
15   contract.
16          On the other hand, claims for insurance bad faith and violation of the CPA may
17   potentially be viable, as neither is based solely on an allegation that Northbridge denied
18   coverage owed under the policy. Washington courts have said that, under the duty of good
19   faith and fair dealing, an insurer must deal fairly with an insured, give equal consideration
20   in all matters to an insured’s interests, thoroughly investigate an insured’s accident or
21   injuries, provide defense counsel that will represent only the insured, disclose all material
22   information to the insured, and refrain from placing its own monetary interest above an
23   insured’s financial risk. Tank v. State Farm & Cas. Co., 715 P.2d 1133 (Wash. 1986).
24   However, those courts have further held that insurers do not owe a duty of good faith to
25   third-party claimants. Id. Because Plaintiffs are not insureds under the Northbridge policy,
26   their bad faith claim fails as a matter of law.
27          As for Plaintiffs’ CPA claims, which are based on per se violations of the
28   ORDER – 4
1    Washington Administrative Code (“WAC”) and bad faith by Northbridge, those fail for
2    similar reasons. Only an insured can bring a per se action or allege a CPA claim based on
3    the statutory duty of good faith. Tank, 715 P.2d at 1140; Transamerica Title Ins. Co. v.
4    Johnson, 418, 693 P.2d 697 (1985). Moreover, Plaintiffs submit no evidence to suggest a
5    triable issue as to whether Northbridge engaged in an “act or practice which has the
6    capacity to deceive a substantial portion of the public” that proximately caused their
7    injuries. Hangman Ridge Training Stables v. Safeco Title Ins. Co., 719 P.2d 531, 535
8    (1986) (outlining the factors for a CPA claim). Accordingly, Northbridge is entitled to
9    summary judgment on Plaintiffs’ CPA claims.
10         For the reasons set forth herein and the Court’s prior order (Dkt. # 77), the Court
11   GRANTS Northbridge’s Motion.
12                                    V. CONCLUSION
13         For the reasons stated above, the Court GRANTS Northbridge’s Motion. Dkt. #
14   81.
15
           DATED this 14th day of August, 2019.
16
17
18
                                                    A
                                                    The Honorable Richard A. Jones
19
                                                    United States District Judge
20
21
22
23
24
25
26
27
28   ORDER – 5
